Citation Nr: 0110851	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-01 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under section 1151, Title 38, United States Code, for the 
cause of the veteran's death, as a result of VA 
hospitalization and treatment.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to June 1954; he died in August 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  

The appellant is the veteran's widow.


REMAND

This appeal arises out of the appellant's claim that the 
veteran died as a result of VA medical treatment.  Thus, she 
is essentially claiming entitlement to DIC, pursuant to the 
provisions of 38 U.S.C.A. § 1151, based on the theory that 
the veteran's death was due to VA medical treatment.  The 
Board notes that the issue of direct service connection for 
the cause of the veteran's death was previously denied in a 
February 1999 BVA decision, and is not currently on appeal.  
The sole issue is whether VA medical care or treatment led to 
the veteran's death in August 1985.  

According to the law, compensation and dependency and 
indemnity compensation shall be awarded for a qualifying 
death of a veteran in the same manner as if such death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (as in effect prior to October 1, 1997).  

The veteran in this case died in August 1985, while he was a 
patient at a VA medical center.  Prior to his death, he had 
received VA treatment for nonservice-connected cancer.  
According to the veteran's death certificate, the immediate 
cause of death was carcinoma of the prostate with bony 
metastases.  Another significant condition listed as 
contributing to death, but not related to the cause of death, 
was chronic renal failure.  

A review of the medical evidence of record reveals that 
during service, the veteran had an amputation of his right 
leg, secondary to a gunshot wound in Korea in 1953.  
Following service, in September 1980, the veteran was 
hospitalized at a VA hospital for a transurethral resection 
of the prostate.  According to the hospitalization report, 
the veteran was seen because of urinary frequency and 
nocturia for the past 25 days.  Upon examination, the veteran 
had a bone scan, which was noted to be consistent with 
metastatic disease, and a needle biopsy, which showed 
adenocarcinoma of the prostate.  Consequently, he underwent 
the transurethral resection of the prostate.  He was 
discharged in satisfactory condition.  

In October 1981, the veteran was again hospitalized at a VA 
hospital for re-evaluation of his kidney function and the 
metastases.  It was noted that he had no symptoms at that 
time, and the bone scan showed essentially no change in 
comparison with the one in September 1990.

An August 1982 VA bone scan revealed abnormal findings 
consistent with metastatic disease.  A February 1984 VA 
hospitalization report indicates that the veteran was 
hospitalized for treatment of Stage D carcinoma of the 
prostate with bilaterally hydroureteronephrosis.  As noted 
earlier, the veteran died in August 1985.  

The appellant specifically claims that the veteran's death 
resulted from the VA hospitalization, medical or surgical 
treatment.  Recently, in April 2000, the appellant submitted 
a private medical statement from a Dr. Bash, who indicated 
that he had reviewed the veteran's entire claims file and 
medical history, as pertains to his fatal carcinoma.  Dr. 
Bash found that there was "insufficient clinical evidence to 
support that [the veteran's] cancer had metastasized by the 
time of his diagnosis in September 1980."  Dr. Bash 
indicated that such was due to the fact that the "VA staging 
decision was made based on inconsistent nuclear medicine/X-
ray evaluations without lesion to lesion correlation."  He 
indicated that without lesion to lesion correlation, it was 
"likely that the VA misstaged [the veteran's] degenerative 
arthritis as metastatic disease."  He stated that if the 
veteran's prostate cancer had not yet metastasized, he would 
have been a candidate for more aggressive treatment, 
including a prostatectomy, and he may have been cured.  Dr. 
Bash sets forth in detail reasons supporting his opinion.  
Included in those reasons is his opinion that the bone scan 
should have been followed up by spine X-rays, which were not 
done, and which may have shown that the veteran's metastasis 
was actually osteoarthritis.  

The Board has thoroughly reviewed the evidence of record, and 
finds that there may be additional pertinent VA treatment 
records, which have not yet been associated with the claims 
file.  The record contains hospital summaries from the VA 
medical center in Dayton, Ohio, where the veteran was treated 
for his cancer.  In July 1989, the appellant submitted a 
statement with attached medical records, many of which had 
not yet been associated with the veteran's claims file.  The 
appellant indicated that she had gone to the hospital where 
the veteran had died, and was able to secure the additional 
medical records.  She stated that the doctors told her that 
the only records which had been forwarded to the RO were the 
veteran's hospital discharge summaries.  The appellant 
submitted additional medical records for the veteran on a few 
other occasions.  However, it is unclear from the record 
whether all relevant medical records are in the veteran's 
claims file.  Significantly, it does not appear that the RO 
ever made a request for a complete set of VA treatment 
records for the veteran.

Furthermore, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition to ensuring compliance with the notice and duty 
to assist provisions contained in the VCAA, the Board finds 
that the following assistance must be rendered to comply with 
the new law.  In light of the April 2000 private medical 
statement, which suggests that the VA may have  "misstaged 
[the veteran's] degenerative arthritis as metastatic 
disease," the Board finds that it is essential that the 
entire record of treatment for the veteran at the VA medical 
center in Dayton, Ohio, particularly dated from January 1980 
to August 1985, be associated with the veteran's claims file.  
Additionally, the Board finds that the RO should obtain an 
opinion from a Board of two physicians to examine the 
relevant treatment records, and offer an opinion as to 
whether the VA may have incorrectly diagnosed the veteran, 
and thus, improperly treated him. 


Therefore, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the VA medical 
center in Dayton, Ohio, and request a 
complete set of any and all records 
pertaining to treatment of the veteran 
from January 1980, to the date of his 
death in August 1985.  The request for 
such records must be clearly documented in 
the veteran's claims file.  If such 
records are unavailable, the record should 
clearly reflect such, including a specific 
reason as to why they are not available.  

When the requested development has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




